Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed on October 21, 2021 the applicant has submitted an amendment filed on January 19, 2022, amending claims 21, 26, 28, 31, 33, 34, 36, and 39, and arguing to traverse the rejection of 21-40 in view of the amendment.
Response to Arguments
The amendment to claim 26 has cured the objection. 
Applicant’s arguments, see pages 10-12 of the remarks filed on January 19, 22, with respect to independent claims 21, 34, and 39 have been fully considered and are persuasive.  The 35 U.S.C 102 (a) (1) rejection of independent claims 21, 34, and 39 has been withdrawn. 
Reasons for Allowance
Claims 21-40 are allowed.  The claims will be renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: as applicant properly points out starting on page 10 of the remarks, that Gunningham, et al. fail to disclose selecting a particular shade from a plurality of shades of the dominant color based on the selected portion of the digital asset.  Hence, and in view of applicant’s arguments, amendment, and in combination with all of the other elements of the claims that claims 21-40 are allowable over the prior art of Gunningham, et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665